     Case 1:21-cr-00066-JTN ECF No. 1, PageID.1 Filed 03/31/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.

DAVID ROBERT-DANIEL SAYLOR, SR.,                             INDICTMENT

            Defendant.
_________________________________/

      The Grand Jury charges:

                                      COUNT 1
                            (Possession of an NFA Firearm)

      On or about March 8, 2021, in Newaygo County, in the Southern Division of

the Western District of Michigan,

                      DAVID ROBERT-DANIEL SAYLOR, SR.

knowingly possessed a firearm, namely, a destructive device, that is, an improvised

explosive commonly known as a “pipe bomb,” not registered to him in the National

Firearms Registration and Transfer Record.


26 U.S.C. § 5861(d)
26 U.S.C. § 5841
26 U.S.C. § 5871
26 U.S.C. §§ 5845(a)(8), (f)
     Case 1:21-cr-00066-JTN ECF No. 1, PageID.2 Filed 03/31/21 Page 2 of 5




                                     COUNT 2
                           (Possession of an NFA Firearm)

      On or about March 8, 2021, in Newaygo County, in the Southern Division of

the Western District of Michigan,

                      DAVID ROBERT-DANIEL SAYLOR, SR.

knowingly possessed a firearm, namely, a destructive device, that is, an improvised

explosive consisting of a brass fitting wrapped in tape that contained an explosive

material, not registered to him in the National Firearms Registration and Transfer

Record.


26 U.S.C. § 5861(d)
26 U.S.C. § 5841
26 U.S.C. § 5871
26 U.S.C. §§ 5845(a)(8), (f)
    Case 1:21-cr-00066-JTN ECF No. 1, PageID.3 Filed 03/31/21 Page 3 of 5




                                      Count 3
                           (Possession of a Stolen Firearm)

      On or about March 8, 2021, in Newaygo County, in the Southern Division of

the Western District of Michigan,

                        DAVID ROBERT-DANIEL SAYLOR, SR.,

knowingly possessed a stolen firearm, that is, a Beretta model ARX160 .22 caliber

rifle, knowing and having reasonable cause to believe that the firearm was stolen,

and the firearm had been shipped and transported in interstate commerce.

18 U.S.C. § 922(j)
18 U.S.C. § 924(a)(2)
18 U.S.C. § 921(a)
    Case 1:21-cr-00066-JTN ECF No. 1, PageID.4 Filed 03/31/21 Page 4 of 5




                          FORFEITURE ALLEGATION
                               (Counts 1 and 2)

      The allegations contained in Counts 1 and 2 of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to Title 26, United States Code, Section 5872 and Title 28, United States

Code, Section 2461.

      Upon conviction of an offense in violation of Title 26, United States Code,

Section 5861(d), as set forth in Counts 1 and 2 of this Indictment, the defendant,

DAVID SAYLOR, SR., shall forfeit to the United States pursuant to Title 26, United

States Code, Section 5872 and Title 28, United States Code, Section 2461, any

firearms involved in the commission of the offense, including, but not limited to, the

pipe bomb charged in Count 1 and the improvised explosive device charged in Count

2 which were both seized on or about March 8, 2021.

      If any of the properties described above, as a result of any act or omission of

the defendant:

             a.     cannot be located upon the exercise of due diligence

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

             divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
    Case 1:21-cr-00066-JTN ECF No. 1, PageID.5 Filed 03/31/21 Page 5 of 5




28, United States Code, Section 2461(c).


26 U.S.C. § 5872
21 U.S.C. § 853(p)
26 U.S.C. § 5861(d)
28 U.S.C. § 2461(c)
                                      A TRUE BILL


                                      __________________________________
                                      GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney




_______________________________
KRISTIN M. PINKSTON
Assistant United States Attorney
